
	
		II
		111th CONGRESS
		1st Session
		S. 1268
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Bayh (for himself,
			 Mr. Martinez, Mr. Schumer, Mrs.
			 Gillibrand, Ms. Stabenow, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and expand the additional standard deduction for real property taxes for
		  nonitemizers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeowner Tax Fairness Act of
			 2009.
		2.Permanent
			 extension and expansion of additional standard deduction for real property
			 taxes for nonitemizers
			(a)Permanent
			 extensionSubparagraph (C) of section 63(c)(1) of the Internal
			 Revenue Code of 1986 (relating to standard deduction) is amended by striking
			 in the case of any taxable year beginning in 2008 or
			 2009,.
			(b)Removal of
			 dollar limitationParagraph (7) of section 63(c) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(7)Real property
				tax deductionFor purposes of paragraph (1), the real property
				tax deduction is equal to the amount allowable as a deduction under this
				chapter for State and local taxes described in section 164(a)(1). Any taxes
				taken into account under section 62(a) shall not be taken into account under
				this
				paragraph.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
